Title: VIII. Thomas Jefferson to John Adams, 17 July 1791
From: Jefferson, Thomas
To: Adams, John



Dear Sir
Philadelphia July 17. 1791.

I have a dozen times taken up my pen to write to you and as often laid it down again, suspended between opposing considerations. I determine however to write from a conviction that truth, between candid minds, can never do harm. The first of Paine’s pamphlets on the Rights of man, which came to hand here, belonged to Mr. Beckley. He lent it to Mr. Madison who lent it to me; and while I was reading it Mr. Beckley called on me for it, and, as I had not finished it, he desired me as soon as I should have done so, to send it to Mr. Jonathan B. Smith, whose brother meant to reprint it. I finished reading it, and, as I had no acquaintance with Mr. Jonathan B. Smith, propriety required that I should explain to him why I, a stranger to him, sent him the pamphlet. I accordingly wrote a note of compliment informing him that I did it at the desire of Mr. Beckley, and, to take off a little of the dryness of the note, I added that I was glad it was to be reprinted here and that something was to be publicly said against the political heresies which had sprung up among us &ca. I thought so little of this note that I did not even keep a copy of it: nor ever heard a tittle more of it till, the week following, I was thunderstruck with seeing it come out at the head of the pamphlet. I hoped however it would not attract notice. But I found on my return from a journey of a month that a writer came forward under the signature of Publicola, attacking not only the author and principles of the pamphlet, but myself as it’s sponsor, by name. Soon after came hosts of other writers defending the pamphlet and attacking you by name as the writer of Publicola. Thus were our names thrown on the public stage as public antagonists. That you and I differ in our ideas of the best form of government is well known to us both: but we have differed as friends should do, respecting the purity of each other’s motives, and confining our difference of opinion to private conversation. And I can declare with truth in the presence of the almighty that nothing was further from my intention or expectation than to have had either my own or your name brought before the public on this occasion. The friendship and confidence which has so long existed between us required this explanation from me, and I know you too well to fear any misconstruction of the motives of it. Some people here who would wish me to be, or to be thought, guilty of improprieties, have suggested that I was Agricola, that I was Brutus &c. &c. I never did in my life, either by myself or by any other, have a sentence of mine inserted  in a newspaper without putting my name to it; and I believe I never shall.
While the empress is refusing peace under a mediation unless Oczakow and it’s territory be ceded to her, she is offering peace on the perfect statu quo to the Porte, if they will conclude it without a mediation. France has struck a severe blow at our navigation by a difference of duty on tobacco carried in our and their ships, and by taking from foreign built ships the capability of naturalization. She has placed our whale oil on rather a better footing than ever by consolidating the duties into a single one of 6. livres. They amounted before to some sous over that sum. I am told (I know not how truly) that England has prohibited our spermaceti oil altogether, and will prohibit our wheat till the price there is 52/ the quarter, which it almost never is. We expect hourly to hear the true event of Genl. Scott’s expedition. Reports give favorable hopes of it. Be so good as to present my respectful compliments to Mrs. Adams and to accept assurances of the sentiments of sincere esteem & respect with which I am Dear Sir Your friend & servant,

Th: Jefferson

